DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 06/07/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “86” has been used to designate both Network Interface and Biometric Sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the terms "Microsoft", "Nintendo", "Apple Computer", "Google" and "Mozilla", which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. US 11032340 B2 (reference application). 

17341196 Claim:
U.S. Patent No. US 11032340 B2 Claim:
1. A system comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: receive at least one image from a camera of a simulation controller, the image being of a display of a display device (DD) and indicating an identification (ID) of the DD with display; 


send the image to a simulation server on a communication path that does not include the DD, the communication path being at least in part wireless; 


send user credentials stored in the controller to the simulation server; 


receive from the server a simulation for presentation thereof on the display under control of the simulation controller.
1. A system comprising: at least one processor configured with instructions to: receive at least one image from a camera of a simulation controller, the image being of a display of a display device (DD) and indicating an identification (ID) of the DD with display; 




send the image to a simulation server on a communication path that does not include the DD, the communication path being at least in part wireless; 


send user credentials stored in the controller to the simulation server; 


in response to the sending of the image and the credentials being valid, the server streaming a simulation to the DD, for presentation thereof on the display under control of the simulation controller.

2. The system of claim 1, wherein the server is programmed to stream the simulation to a network address of the DD indicated by the at least one image.
3. The system of Claim 1, wherein the processor is implemented by the simulation controller.
3. The system of claim 1, wherein the processor is implemented by the simulation controller.
4. The system of Claim 1, wherein the simulation controller communicates with the simulation server via a wireless access point (AP) or router.
4. The system of claim 1, wherein the simulation controller communicates with the simulation server via a wireless access point (AP) or router.
5. The system of Claim 1, wherein the simulation controller communicates with the simulation server via a 5G controller.
5. The system of claim 1, wherein the simulation controller communicates with the simulation server via a 5G controller.
6. The system of Claim 1, wherein the instructions are executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation, the instructions being executable to: obtain the color information from at least one color image of the DD taken by the camera; receive from the server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red.
6. The system of claim 1, wherein the instructions are executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation, the instructions being executable to: obtain the color information from at least one color image of the DD taken by the camera; receive from the server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red.
7. The system of Claim 1, wherein the instructions are executable to: image a latency pattern on the DD at a first time; responsive to imaging the latency pattern, send a first signal to the server; image at a second time an acknowledgement pattern sent from the server to the DD; identify a period between the first and second times; and send an indication of the period to the server.
7. The system of claim 1, wherein the instructions are executable to: image a latency pattern on the DD at a first time;
responsive to imaging the latency pattern, send a first signal to the server; image at a second time an acknowledgement pattern sent from the server to the DD; identify a period between the first and second times; and send an indication of the period to the server.
8. A system comprising: at least one computer simulation controller configured to communicate with a 

at least one simulation server configured to communicate with the simulation controller through the network portal; 

the at least one display device (DD) being configured to receive at least one computer simulation from the simulation server; 



at least one camera to image information on a display of the display device indicating ID of the display device with display, the simulation controller sending the ID to the simulation server, wherein in response to the computer simulation controller sending an image of the display indicating an ID of the DD, the simulation server streams the at least one computer simulation to the DD for presentation thereof on the display under the control of the simulation controller.



at least one simulation server configured to communicate with the simulation controller through the network portal; 

the at least one display device (DD) being configured to receive at least one computer simulation from the simulation server along with control signals from the simulation server; 


at least one camera to image information on a display of the display device indicating ID of the display device with display, the simulation controller sending the ID to the simulation server, wherein in response to the computer simulation controller sending an image of the display indicating an ID of the DD, the simulation server streams the at least one computer simulation to the DD for presentation thereof on the display under the control of the simulation controller.

9. The system of claim 8, wherein the display device is a first display device and the system comprises a second display device, wherein the simulation controller is configured to send an ID of the second display device to the simulation server to cause the simulation to stop streaming the simulation to the first display device and start streamlining the simulation to the second display device.
10. The system of Claim 9, wherein the simulation server is configured to resume play of the simulation on the second display device at a point in the 


11. The system of claim 8, wherein the simulation controller is configured to send user credentials to the simulation server, the credentials being stored in the simulation controller.
12. The system of Claim 8, wherein the server is configured for streaming, based on the ID of the display device received from the simulation controller, a simulation to the display device for presentation thereof under control of the simulation controller responsive to the credentials being valid.
12. The system of claim 8, wherein the server is configured for streaming, based on the ID of the display device received from the simulation controller, a simulation to the display device for presentation thereof under control of the simulation controller responsive to the credentials being valid.
13. The system of Claim 8, wherein the network portal comprises a wireless access point (AP) or router.
13. The system of claim 8, wherein the network portal comprises a wireless access point (AP) or router.
14. The system of Claim 8, wherein the network portal comprises a 5G controller.
14. The system of claim 8, wherein the network portal comprises a 5G controller.
15. The system of Claim 8, wherein the controller is configured with instructions executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation obtain the color information from at least one color image of the DD taken by the camera; receive from the simulation server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the simulation server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red.
15. The system of claim 8, wherein the controller is configured with instructions executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation obtain the color information from at least one color image of the DD taken by the camera;
receive from the simulation server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the simulation server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red.
16. The system of Claim 8, wherein the controller is configured with instructions executable to: image a latency pattern on the DD at a first time; responsive to imaging the latency pattern, send a first signal to the simulation server; image at 

identify a period between the first and second times; and send an indication of the period to the simulation server.

1. A system comprising: at least one processor configured with instructions to: receive at least one image from a camera of a simulation controller, the image being of a display of a display device (DD) and indicating an identification (ID) of the DD with display; send the image to a simulation server on a communication path that does not include the DD, the communication path being at least in part wireless; send user credentials stored in the controller to the simulation server; in response to the sending of the image and the credentials being valid, the server streaming a simulation to the DD, for presentation thereof on the display under control of the simulation controller.


As seen in the mappings above, the U.S. Patent substantially discloses all of the limitations of the claims of present application. Therefore, claims 1-17 are properly rejected under nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimring et al. (US 20190321732 A1) and further in view of Blackburn et al. (US 20150095933 A1).

As to claim 1, Zimring et al. teaches send user credentials stored in the controller to the simulation server (See ¶¶ [0103], [0273], [0050], Teaches that the interface control module sends a request to the authentication service 126 together with the received authentication token (step 204), to request access to gaming (i.e., server) resources. The authentication system 125 verifies the identification of the game controller 102 and its linked user (e.g., by matching the identification with information stored in the authentication storage 128). In some implementations, the default player identification is stored on the second electronic device (e.g., stored on the game controller 102). In some implementations, the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. In some implementations, the setup and gameplay commands are transmitted to a gaming application of the interface device 106 and/or to the server system 114 using a combination of buttons, directional pad(s), and/or joystick(s) of the game controller 102); 
	receive from the server a simulation for presentation thereof on the display under control of the simulation controller (See ¶¶ [0276], [0050], [0005], Teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. In some implementations, the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. In some implementations, the setup and gameplay commands are transmitted to a gaming application of the interface device 106 and/or to the server system 114 using a combination of buttons, directional pad(s), and/or joystick(s) of the game controller 102. The interface device interacts with a gaming server to access games, and streams, from the gaming server (e.g., at real-time), gaming media content (e.g., audio and/or visual content) for display on a display device (e.g., a TV) that is coupled to or integrated with the interface device). 
However, it does not expressly teach a system comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: receive at least one image from a camera of a simulation controller, the image being of a display of a display device (DD) and indicating an identification (ID) of the DD with display; send the image to a simulation server on a communication path that does not include the DD, the communication path being at least in part wireless.
Blackburn et al., from analogous art, teaches a system comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: receive at least one image from a camera of a simulation controller, the image being of a display of a display device (DD) and indicating an identification (ID) of the DD with display (See ¶ [0067] and Fig. 5, Teaches that as shown in FIG. 5, in this embodiment, client 108 b of TV 110 displays the code in the form of an alphanumerical identifier 512 for manual entry and in the form of a QR code 514. Client 108 c of device 114 displays an option 502 to enter the code manually and an option 504 to take a picture of the QR code); 
	send the image to a simulation server on a communication path that does not include the DD (See ¶¶ [0071], Teaches that returning to FIG. 4A, responsive to receiving the inputted code, client 108 c of device 114 transmits (428) the inputted code to internet 106 such that it is received by server 120. The code is transmitted in a manner that makes it apparent to the server 120 that said transmission has originated a logged in as “User B” (i.e. client 108 c). Server 120 then verifies (430) the received code by comparing the received code to that transmitted to the TV 110 by the server 120 at step 422. If the codes do not match, the server 120 transmits (not shown) an error message to user device 114. If the codes match, server 120 stores the unique identifier of TV 110 (received at step 412) in association with the user account of user 112 (associated with username “User B”), thereby creating a remote pairing relationship between user 112 and TV 110. The code thus acts as a “shared secret” between clients 108 b and 108 c for the pairing procedure), 
	the communication path being at least in part wireless (See ¶ [0025], Teaches that the user device 114 and media device 110 are connected to a local network 130. Network 130 is Local Area Network (LAN). In embodiments, this may take the form of a wireless network (WLAN) operating based on a short-range radio access technology; e.g. in this embodiment the local network 130 is a home WiFi network (though other types of local network are envisaged). In this embodiment, devices 110 and 114 are connected to a router 132 of the local network 130. Router 132 is also connected to a wide area internetwork (internet) 106 such as the Internet, thereby connecting local network 130, and thus devices 110 and 114, to the internet 106. It will be appreciated that other devices, including other user devices, may be connected to local network 130).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blackburn et al. into Zimring et al. to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by storing the relevant attributes in association with one another, for instance at a computer system of a service provider.
One of ordinary skill in the art would have been motivated because it allows one to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by storing the relevant attributes in association with one another, for instance at a computer system of a service provider (See Blackburn et al. ¶ [0020]).
	
As to claim 2, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the instructions are executable to receive the simulation at a network address of the DD indicated by the at least one image.
(See ¶¶ [0067], [0061] and Fig. 5, Teaches that as shown in FIG. 5, in this embodiment, client 108 b of TV 110 displays the code in the form of an alphanumerical identifier 512 for manual entry and in the form of a QR code 514. Client 108 c of device 114 displays an option 502 to enter the code manually and an option 504 to take a picture of the QR code. The response advertises compatibility of client 108 b with client 108 c and comprises a unique identifier of the media device which is a Media Access Control (MAC) address in this embodiment (alternatives will be apparent). Zimring et al. (¶¶ [0276], [0005],) teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. The interface device interacts with a gaming server to access games, and streams, from the gaming server (e.g., at real-time), gaming media content (e.g., audio and/or visual content) for display on a display device (e.g., a TV) that is coupled to or integrated with the interface device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blackburn et al. 
One of ordinary skill in the art would have been motivated because it allows one to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by storing the relevant attributes in association with one another, for instance at a computer system of a service provider (See Blackburn et al. ¶ [0020]).

As to claim 3, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 1 above. Zimring et al. further teaches wherein the processor is implemented by the simulation controller (See ¶ [0016], Teaches that in another aspect, some implementations include a game controller that comprises one or more processors and memory storing one or more programs for execution by the one or more processors, the one or more programs including an application. The game controller includes a communication module for receiving and/or transmitting messages and media streams between the game controller and an interface device, and between the game controller and a gaming server that is remote from the game controller). 

As to claim 4, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 1 above. Zimring et al. further teaches wherein the simulation controller communicates with the simulation server via a wireless access point (AP) or router (See ¶ [0047], Teaches that FIG. 1A is an example gaming environment 100, in accordance with some implementations. The gaming environment 100 includes a game controller 102, one or more electronic devices 104, and an interface device 106 that is coupled to a display device 108, on a local network 110. In some implementations, the local network 110 networks one or more devices using wired (e.g., Ethernet) and/or wireless (e.g., Wi-Fi) communications. For example, the local network 110 includes a router device that networks one or more devices into the local network 110. The local network 110 is communicatively coupled to communication networks 112 (e.g., wide-area networks, the Internet)). 

As to claim 8, Zimring et al. teaches a system comprising: at least one computer simulation controller configured to communicate with a network portal and with at least one display device based at least in part on an identification (ID) of the display device, 
communication between the computer simulation controller and display device bypassing the network portal; at least one simulation server configured to communicate with the simulation controller through the network portal (See ¶¶ [0047]-[0048], [0083], [0050], [0005], Teaches that the gaming environment 100 includes a game controller 102, one or more electronic devices 104, and an interface device 106 that is coupled to a display device 108, on a local network 110. In some implementations, the local network 110 networks one or more devices using wired (e.g., Ethernet) and/or wireless (e.g., Wi-Fi) communications. For example, the local network 110 includes a router device that networks one or more devices into the local network 110. The local network 110 is communicatively coupled to communication networks 112 (e.g., wide-area networks, the Internet). The game controller 102 and the interface device 106 are communicatively coupled. The game controller 102 and the interface device 106 may communicate with each other through the local network 110 and/or directly (e.g., via Bluetooth or other wireless communications). The game controller 102 stores an identifier of each of the interface devices 106-1 and 106-2 that it has been paired with. In some implementations, the game controller 102 sets one of the interface devices 106 as its default pairing device The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. The game controller is the computer simulation controller; the display device (e.g., a TV) that is integrated with the interface device is the display device); 
the at least one display device (DD) being configured to receive at least one computer simulation from the simulation server (See ¶¶ [0276], [0050], Teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. In some implementations, the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. In some implementations, the setup and gameplay commands are transmitted to a gaming application of the interface device 106 and/or to the server system 114 using a combination of buttons, directional pad(s), and/or joystick(s) of the game controller 102). 
However, it does not expressly teach at least one camera to image information on a display of the display device indicating ID of the display device with display, the simulation controller sending the ID to the simulation server, wherein in response to the computer simulation controller sending an image of the display indicating an ID of the DD, the simulation server streams the at least one computer simulation to the DD for presentation thereof on the display under the control of the simulation controller.
Blackburn et al., from analogous art, teaches at least one camera to image information on a display of the display device indicating ID of the display device with display, the simulation controller sending the ID to the simulation server (See ¶ [0067], [0071], [0061] and Fig. 5, Teaches that as shown in FIG. 5, in this embodiment, client 108 b of TV 110 displays the code in the form of an alphanumerical identifier 512 for manual entry and in the form of a QR code 514. Client 108 c of device 114 displays an option 502 to enter the code manually and an option 504 to take a picture of the QR code. returning to FIG. 4A, responsive to receiving the inputted code, client 108 c of device 114 transmits (428) the inputted code to internet 106 such that it is received by server 120. The code is transmitted in a manner that makes it apparent to the server 120 that said transmission has originated a logged in as “User B” (i.e. client 108 c). Server 120 then verifies (430) the received code by comparing the received code to that transmitted to the TV 110 by the server 120 at step 422. If the codes do not match, the server 120 transmits (not shown) an error message to user device 114. If the codes match, server 120 stores the unique identifier of TV 110 (received at step 412) in association with the user account of user 112 (associated with username “User B”), thereby creating a remote pairing relationship between user 112 and TV 110. The code thus acts as a “shared secret” between clients 108 b and 108 c for the pairing procedure. The response advertises compatibility of client 108 b with client 108 c and comprises a unique identifier of the media device which is a Media Access Control (MAC) address in this embodiment (alternatives will be apparent)), 
wherein in response to the computer simulation controller sending an image of the display indicating an ID of the DD, the simulation server streams the at least one computer simulation to the DD for presentation thereof on the display under the control of the simulation controller (See ¶¶ [0067], [0061] and Fig. 5, Teaches that as shown in FIG. 5, in this embodiment, client 108 b of TV 110 displays the code in the form of an alphanumerical identifier 512 for manual entry and in the form of a QR code 514. Client 108 c of device 114 displays an option 502 to enter the code manually and an option 504 to take a picture of the QR code. The response advertises compatibility of client 108 b with client 108 c and comprises a unique identifier of the media device which is a Media Access Control (MAC) address in this embodiment (alternatives will be apparent). Zimring et al. (¶¶ [0276], [0005],) teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. The interface device interacts with a gaming server to access games, and streams, from the gaming server (e.g., at real-time), gaming media content (e.g., audio and/or visual content) for display on a display device (e.g., a TV) that is coupled to or integrated with the interface device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blackburn et al. into Zimring et al. to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by storing the relevant attributes in association with one another, for instance at a computer system of a service provider.
 (See Blackburn et al. ¶ [0020]).

As to claim 9, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. Zimring et al. further teaches wherein the display device is a first display device and the system comprises a second display device, wherein the simulation controller is configured to send an ID of the second display device to the simulation server to cause the simulation to stop streaming the simulation to the first display device and start streamlining the simulation to the second display device (See ¶¶ [0261]-[0262], Teaches that Jack decides to move to the game to the bedroom. As illustrated by FIG. 11B, Jack pauses the game on the living room TV 108-1 (e.g., by pressing one of the buttons 314 on the game controller 102). The screen 1110 displays a window 1106 indicating that the game has been paused. In some implementations, Jack presses a second button to access a menu 1104 that includes different display options. In this example, Jack chooses option 1104-1 (“Bedroom TV”). In some implementations, in response to Jack's selection of a different (i.e., bedroom) display, the interface device 106-1 that is connected to the living room TV 108-1 exits the gaming service and the respective display device 108-1 displays a backdrop 1130 (see FIG. 11C). FIG. 11C shows Jack has moved to the bedroom with his game controller 102. In some implementations, the game controller 102 automatically pairs with the interface device 106-2 that it is most proximate to (e.g., in accordance with the implementations of FIG. 10B). In response to the pairing, the interface device 106-2 activates the display device 108-2 and switches to the correct input (e.g., using CEC). The gaming service launches and resumes the game in the paused state, as shown by screen 1140. Jack unpauses the game and resumes gameplay). 

As to claim 10, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 9 above. Zimring et al. further teaches wherein the simulation server is configured to resume play of the simulation on the second display device at a point in the simulation at which the simulation was stopped being streamed to the first display device (See ¶¶ [0261]-[0262], Teaches that Jack decides to move to the game to the bedroom. As illustrated by FIG. 11B, Jack pauses the game on the living room TV 108-1 (e.g., by pressing one of the buttons 314 on the game controller 102). The screen 1110 displays a window 1106 indicating that the game has been paused. In some implementations, Jack presses a second button to access a menu 1104 that includes different display options. In this example, Jack chooses option 1104-1 (“Bedroom TV”). In some implementations, in response to Jack's selection of a different (i.e., bedroom) display, the interface device 106-1 that is connected to the living room TV 108-1 exits the gaming service and the respective display device 108-1 displays a backdrop 1130 (see FIG. 11C). FIG. 11C shows Jack has moved to the bedroom with his game controller 102. In some implementations, the game controller 102 automatically pairs with the interface device 106-2 that it is most proximate to (e.g., in accordance with the implementations of FIG. 10B). In response to the pairing, the interface device 106-2 activates the display device 108-2 and switches to the correct input (e.g., using CEC). The gaming service launches and resumes the game in the paused state, as shown by screen 1140. Jack unpauses the game and resumes gameplay). 

As to claim 11, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. Zimring et al. further teaches wherein the simulation controller is configured to send user credentials to the simulation server, the credentials being stored in the simulation controller (See ¶¶ [0103], [0273], [0050], Teaches that the interface control module sends a request to the authentication service 126 together with the received authentication token (step 204), to request access to gaming (i.e., server) resources. The authentication system 125 verifies the identification of the game controller 102 and its linked user (e.g., by matching the identification with information stored in the authentication storage 128). In some implementations, the default player identification is stored on the second electronic device (e.g., stored on the game controller 102). In some implementations, the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. In some implementations, the setup and gameplay commands are transmitted to a gaming application of the interface device 106 and/or to the server system 114 using a combination of buttons, directional pad(s), and/or joystick(s) of the game controller 102). 

As to claim 12, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. Zimring et al. further teaches wherein the server is configured for streaming, based on the ID of the display device received from the simulation controller, a simulation to the display device for presentation thereof under control of the simulation controller responsive to the credentials being valid (See ¶¶ [0276], [0050], Teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. In some implementations, the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. In some implementations, the setup and gameplay commands are transmitted to a gaming application of the interface device 106 and/or to the server system 114 using a combination of buttons, directional pad(s), and/or joystick(s) of the game controller 102). 

As to claim 13, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. Zimring et al. further teaches wherein the network portal comprises a wireless access point (AP) or router (See ¶ [0047], Teaches that FIG. 1A is an example gaming environment 100, in accordance with some implementations. The gaming environment 100 includes a game controller 102, one or more electronic devices 104, and an interface device 106 that is coupled to a display device 108, on a local network 110. In some implementations, the local network 110 networks one or more devices using wired (e.g., Ethernet) and/or wireless (e.g., Wi-Fi) communications. For example, the local network 110 includes a router device that networks one or more devices into the local network 110. The local network 110 is communicatively coupled to communication networks 112 (e.g., wide-area networks, the Internet)). 

As to claim 17, Zimring et al. teaches a method comprising: receiving, at a computer simulation controller (CSC), credentials of a first user (See ¶ [0076], Teaches that the game controller 102 stores credentials for every user of the game controller 102. As an example, the game controller 102 may be used by various members of a household for gaming. Accordingly, the game controller 102 stores credentials (e.g., usernames, login credentials, password, authentication challenges and responses) for each household member that uses it. Thus, the game controller 102 can be linked to (associated with) its device identification, client certificate, users and their credentials. In some implementations, in response to a request to start a gaming session, the game controller sends information about the device identification, client certificate and/or user credentials for verification by the authentication service 126 against information stored in the authentication storage 128); 
connecting the CSC to at least one simulation server via a computer network (See ¶ [0050], Teaches that the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session.); 
and playing a simulation on the AVD received from the server responsive to the image and the credentials and playing a simulation on the AVD received from the server responsive to the image and the credentials (See ¶¶ [0276], [0050], [0005], Teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. In some implementations, the applications include a gaming application that is used for cloud gaming. The gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller 102 to the interface device 106 and for transmitting gaming inputs (e.g., gameplay commands) from the game controller 102 to a gaming server (e.g., server system 114) during a gaming session. In some implementations, the setup and gameplay commands are transmitted to a gaming application of the interface device 106 and/or to the server system 114 using a combination of buttons, directional pad(s), and/or joystick(s) of the game controller 102. The interface device interacts with a gaming server to access games, and streams, from the gaming server (e.g., at real-time), gaming media content (e.g., audio and/or visual content) for display on a display device (e.g., a TV) that is coupled to or integrated with the interface device).
However, it does not expressly teach launching a game streaming app on screen or the app is pre-loaded on the screen of an audio video device (AVD); presenting, under control of the app, information on the AVD; producing an image of the information on the AVD; sending the image to the simulation server with the credentials of the first user.
Blackburn et al., from analogous art, teaches launching a game streaming app on screen or the app is pre-loaded on the screen of an audio video device (AVD); presenting, under control of the app, information on the AVD; producing an image of the information on the AVD (See ¶¶ [0067], [0030], and Fig. 5, Teaches that as shown in FIG. 5, in this embodiment, client 108 b of TV 110 displays the code in the form of an alphanumerical identifier 512 for manual entry and in the form of a QR code 514. Client 108 c of device 114 displays an option 502 to enter the code manually and an option 504 to take a picture of the QR code. The user device 104, user device 114, and the TV 110 each execute an instance of a communication client application 108, provided by a software provider associated with the communication system 100); 
	sending the image to the simulation server with the credentials of the first user (See ¶ [0071], Teaches that returning to FIG. 4A, responsive to receiving the inputted code, client 108 c of device 114 transmits (428) the inputted code to internet 106 such that it is received by server 120. The code is transmitted in a manner that makes it apparent to the server 120 that said transmission has originated a logged in as “User B” (i.e. client 108 c). Server 120 then verifies (430) the received code by comparing the received code to that transmitted to the TV 110 by the server 120 at step 422. If the codes do not match, the server 120 transmits (not shown) an error message to user device 114. If the codes match, server 120 stores the unique identifier of TV 110 (received at step 412) in association with the user account of user 112 (associated with username “User B”), thereby creating a remote pairing relationship between user 112 and TV 110. The code thus acts as a “shared secret” between clients 108 b and 108 c for the pairing procedure).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blackburn et al. into Zimring et al. to associate one or more identifying attributes of the user and/or user 
One of ordinary skill in the art would have been motivated because it allows one to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by storing the relevant attributes in association with one another, for instance at a computer system of a service provider (See Blackburn et al. ¶ [0020]).

As to claim 18, the combination of Zimring et al and Blackburn et al. teaches the method according to claim 17 above. Zimring et al. further teaches comprising: responsive to the first user moving to a location of an alternate display, pausing the simulation on the AVD (See ¶¶ [0261]-[0262], Teaches that Jack decides to move to the game to the bedroom. As illustrated by FIG. 11B, Jack pauses the game on the living room TV 108-1 (e.g., by pressing one of the buttons 314 on the game controller 102). The screen 1110 displays a window 1106 indicating that the game has been paused). 
However, it does not expressly teach presenting on the alternate display an information code; generating an image of the information code on the alternate display; sending the image of the information code to the simulation server to cause the simulation server to disconnect streaming from the AVD and commence streaming to the alternate display.
(See ¶¶ [0067], [0030], and Fig. 5, Teaches that as shown in FIG. 5, in this embodiment, client 108 b of TV 110 displays the code in the form of an alphanumerical identifier 512 for manual entry and in the form of a QR code 514. Client 108 c of device 114 displays an option 502 to enter the code manually and an option 504 to take a picture of the QR code. The user device 104, user device 114, and the TV 110 each execute an instance of a communication client application 108, provided by a software provider associated with the communication system 100); 
sending the image of the information code to the simulation server to cause the simulation server to disconnect streaming from the AVD and commence streaming to the alternate display (See ¶ [0071], Teaches that returning to FIG. 4A, responsive to receiving the inputted code, client 108 c of device 114 transmits (428) the inputted code to internet 106 such that it is received by server 120. The code is transmitted in a manner that makes it apparent to the server 120 that said transmission has originated a logged in as “User B” (i.e. client 108 c). Server 120 then verifies (430) the received code by comparing the received code to that transmitted to the TV 110 by the server 120 at step 422. If the codes do not match, the server 120 transmits (not shown) an error message to user device 114. If the codes match, server 120 stores the unique identifier of TV 110 (received at step 412) in association with the user account of user 112 (associated with username “User B”), thereby creating a remote pairing relationship between user 112 and TV 110. The code thus acts as a “shared secret” between clients 108 b and 108 c for the pairing procedure. Zimring et al. (¶¶ [0276], [0005],) teaches that in some implementations, in accordance with the game selection, the interface device 106 obtains (1214) gaming media streams of the game from a gaming server (e.g., the game server system 114), decodes (1216) the gaming media streams, and outputs (1218) to the display device 108 the decoded gaming media streams, wherein the gaming media streams are generated by the gaming server in response to gaming inputs transmitted directly to the gaming server from the second electronic device when launching (1212) the gaming session. The interface device interacts with a gaming server to access games, and streams, from the gaming server (e.g., at real-time), gaming media content (e.g., audio and/or visual content) for display on a display device (e.g., a TV) that is coupled to or integrated with the interface device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blackburn et al. into Zimring et al. to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by storing the relevant attributes in association with one another, for instance at a computer system of a service provider.
One of ordinary skill in the art would have been motivated because it allows one to associate one or more identifying attributes of the user and/or user device with one or more identifying attributes of the media device during a secure pairing procedure e.g. by  (See Blackburn et al. ¶ [0020]).

As to claim 19, the combination of Zimring et al and Blackburn et al. teaches the method according to claim 18 above. Zimring et al. further teaches wherein the server commences streaming the simulation to the alternate display in a pause state (See ¶¶ [0261]-[0262], Teaches that Jack decides to move to the game to the bedroom. As illustrated by FIG. 11B, Jack pauses the game on the living room TV 108-1 (e.g., by pressing one of the buttons 314 on the game controller 102). The screen 1110 displays a window 1106 indicating that the game has been paused. In some implementations, Jack presses a second button to access a menu 1104 that includes different display options. In this example, Jack chooses option 1104-1 (“Bedroom TV”). In some implementations, in response to Jack's selection of a different (i.e., bedroom) display, the interface device 106-1 that is connected to the living room TV 108-1 exits the gaming service and the respective display device 108-1 displays a backdrop 1130 (see FIG. 11C). FIG. 11C shows Jack has moved to the bedroom with his game controller 102. In some implementations, the game controller 102 automatically pairs with the interface device 106-2 that it is most proximate to (e.g., in accordance with the implementations of FIG. 10B). In response to the pairing, the interface device 106-2 activates the display device 108-2 and switches to the correct input (e.g., using CEC). The gaming service launches and resumes the game in the paused state, as shown by screen 1140. Jack unpauses the game and resumes gameplay). 

As to claim 20, the combination of Zimring et al and Blackburn et al. teaches the method according to claim 18 above. Zimring et al. further teaches wherein transitioning streaming of the simulation from the AVD to the alternate display does not require additional credential input (See ¶¶ [0261]-[0262], Teaches that Jack decides to move to the game to the bedroom. As illustrated by FIG. 11B, Jack pauses the game on the living room TV 108-1 (e.g., by pressing one of the buttons 314 on the game controller 102). The screen 1110 displays a window 1106 indicating that the game has been paused. In some implementations, Jack presses a second button to access a menu 1104 that includes different display options. In this example, Jack chooses option 1104-1 (“Bedroom TV”). In some implementations, in response to Jack's selection of a different (i.e., bedroom) display, the interface device 106-1 that is connected to the living room TV 108-1 exits the gaming service and the respective display device 108-1 displays a backdrop 1130 (see FIG. 11C). FIG. 11C shows Jack has moved to the bedroom with his game controller 102. In some implementations, the game controller 102 automatically pairs with the interface device 106-2 that it is most proximate to (e.g., in accordance with the implementations of FIG. 10B). In response to the pairing, the interface device 106-2 activates the display device 108-2 and switches to the correct input (e.g., using CEC). The gaming service launches and resumes the game in the paused state, as shown by screen 1140. Jack unpauses the game and resumes gameplay). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimring et al. (US 20190321732 A1) and Blackburn et al. (US 20150095933 A1) and further in view of Correa et al. (US 20190091563 A1).

As to claim 5, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the simulation controller communicates with the simulation server via a 5G controller.
Correa et al., from analogous art, teaches wherein the simulation controller communicates with the simulation server via a 5G controller (See ¶ [0085], Teaches that as an explanation of an example embodiment of the second inventive method 400, consider FIG. 24. There is minimally the external computing device 224″ such as an Apple iPhone, iPad, Android Phone or tablet, and second external computing device 402 such as an Apple iPhone, iPad, Android Phone or tablet. Both devices 224″, 402 are equipped with radios 412, 414 capable of data transmission over a wireless network, graphically represented by electric bolt 415, as are common on mobile devices. Example wireless networks include, WiFi, Bluetooth, BLE, Cellular 4G or 5G etc, and ANT).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Correa et al. into the combination of Zimring et al and Blackburn et al. to combine images of computer game play or an application screen along with images or video game player.
(See Correa et al. ¶ [0002]).

As to claim 14, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. However, it does not expressly teach wherein the network portal comprises a 5G controller.
Correa et al., from analogous art, teaches wherein the network portal comprises a 5G controller (See ¶ [0085], Teaches that as an explanation of an example embodiment of the second inventive method 400, consider FIG. 24. There is minimally the external computing device 224″ such as an Apple iPhone, iPad, Android Phone or tablet, and second external computing device 402 such as an Apple iPhone, iPad, Android Phone or tablet. Both devices 224″, 402 are equipped with radios 412, 414 capable of data transmission over a wireless network, graphically represented by electric bolt 415, as are common on mobile devices. Example wireless networks include, WiFi, Bluetooth, BLE, Cellular 4G or 5G etc, and ANT).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Correa et al. into the combination of Zimring et al and Blackburn et al. to combine images of computer game play or an application screen along with images or video game player.
(See Correa et al. ¶ [0002]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zimring et al. (US 20190321732 A1) and Blackburn et al. (US 20150095933 A1) and further in view of Hovanky et al. (US 20120075435 A1).

As to claim 6, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the instructions are executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation, the instructions being executable to: obtain the color information from at least one color image of the DD taken by the camera; receive from the server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red.
Hovanky et al., from analogous art, teaches wherein the instructions are executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation, the instructions being executable to: obtain the color information from at least one color image of the DD taken by the camera; receive from the server, (See ¶¶ [0053], [0045], Teaches that the preprocessor control parameters generated by server 5 are feedback indicative of measurements by device 3 of light emitted from display 1 (typically during display of at least one test pattern). Elements 3, 5, and 7 of FIG. 1 are thus a feedback subsystem of the FIG. 1 system, coupled and configured to generate preprocessor control parameters automatically in response to measurement data (indicative of measurements by device 3) and to assert preprocessor control parameters from server 5 as calibration feedback to video preprocessor 7. Video preprocessor 7 is operable (coupled and configured) to calibrate (e.g., recalibrate) display 1 in response to the control parameters by filtering input image data (e.g., input video data) to be displayed (e.g., to automatically and dynamically correct for variations in calibration of the display). Device 3 of FIG. 1 includes camera 3A, and processor 4 coupled to receive the output of camera 3A. Typically, device 3 is a camera device as defined above).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hovanky et al. into the combination of Zimring et al and Blackburn et al. to use a camera device (e.g., a handheld camera device) to calibrate displays.
 (See Hovanky et al. ¶ [0003]).

As to claim 15, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. However, it does not expressly teach wherein the controller is configured with instructions executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation obtain the color information from at least one color image of the DD taken by the camera; receive from the simulation server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the simulation server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red.
Hovanky et al., from analogous art, teaches wherein the controller is configured with instructions executable to: provide the simulation server with color information from the simulation controller usable by the simulation server to adjust a color characteristic of the simulation obtain the color information from at least one color image of the DD taken by the camera; receive from the simulation server, responsive to color temperature in the color image being biased toward red, adjusted video of the simulation biased toward blue; and receive from the simulation server, responsive to color temperature in the color image being biased toward blue, adjusted video of the simulation biased toward red (See ¶¶ [0053], [0045], Teaches that the preprocessor control parameters generated by server 5 are feedback indicative of measurements by device 3 of light emitted from display 1 (typically during display of at least one test pattern). Elements 3, 5, and 7 of FIG. 1 are thus a feedback subsystem of the FIG. 1 system, coupled and configured to generate preprocessor control parameters automatically in response to measurement data (indicative of measurements by device 3) and to assert preprocessor control parameters from server 5 as calibration feedback to video preprocessor 7. Video preprocessor 7 is operable (coupled and configured) to calibrate (e.g., recalibrate) display 1 in response to the control parameters by filtering input image data (e.g., input video data) to be displayed (e.g., to automatically and dynamically correct for variations in calibration of the display). Device 3 of FIG. 1 includes camera 3A, and processor 4 coupled to receive the output of camera 3A. Typically, device 3 is a camera device as defined above).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hovanky et al. into the combination of Zimring et al and Blackburn et al. to use a camera device (e.g., a handheld camera device) to calibrate displays.
One of ordinary skill in the art would have been motivated because it allows one to use a camera device (e.g., a handheld camera device) to calibrate displays (See Hovanky et al. ¶ [0003]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimring et al. (US 20190321732 A1) and Blackburn et al. (US 20150095933 A1) and further in view of Staples et al. (US 20200280761 A1).

As to claim 7, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the instructions are executable to: image a latency pattern on the DD at a first time; responsive to imaging the latency pattern, send a first signal to the server; image at a second time an acknowledgement pattern sent from the server to the DD; identify a period between the first and second times; and send an indication of the period to the server.
Staples, from analogous art, teaches wherein the instructions are executable to: image a latency pattern on the DD at a first time; responsive to imaging the latency pattern, send a first signal to the server; image at a second time an acknowledgement pattern sent from the server to the DD; identify a period between the first and second times; and send an indication of the period to the server (See ¶¶ [0055], [0057], [0062], [0063], [0070], [0078], Teaches that at reference 306, the display device 112 presents the video stream on a display screen or other display surface. At reference 310, the camera 120, which is directed at the output of the display device 112, captures a live video stream indicative of the video stream presented on the display device 112. At reference 320, the computer system 110 can determine end-to-end latency of the video stream based on at least the identified frame information for one or more video frames, such as previously described above for FIG. 2. At reference 322, the computer system 110 can determine a total camera control latency based on the detection of movement of the image from the received live video stream. For example the total camera control latency can be the difference in time between the first time value when camera control is initiated (e.g., PTZ operation) and the second time value when movement is detected (e.g., total camera control latency=second time value−the first time value). For example, if the frame information is associated with a frame number, the computer system 110 identifies the current frame number of a current video frame being presented when the video frame, which was decoded and processed, was received, at reference 420. The computer system 110 determines a frame count between the frame number associated with the processed image from the received video frame and the current frame being presented, at reference 422. The computer system 110 can thereafter determine the end-to-end latency of the video frame according to the frame count. Latency is being determined based upon the difference between two different video frames. Frame 1 is the latency pattern and frame 2 is the acknowledgement pattern).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Staples into the combination of Zimring et al and Blackburn et al. to automatically measure various types of latency in a video management system (VMS), including latencies associated with video streaming and camera control.
One of ordinary skill in the art would have been motivated because it allows one to automatically measure various types of latency in a video management system (See Staples ¶ [0004]).

As to claim 16, the combination of Zimring et al and Blackburn et al. teaches the system according to claim 8 above. However, it does not expressly teach wherein the controller is configured with instructions executable to: image a latency pattern on the DD at a first time; responsive to imaging the latency pattern, send a first signal to the simulation server; image at a second time an acknowledgement pattern sent from the simulation server to the DD; identify a period between the first and second times; and send an indication of the period to the simulation server.
Staples, from analogous art, teaches wherein the controller is configured with instructions executable to: image a latency pattern on the DD at a first time; responsive to imaging the latency pattern, send a first signal to the simulation server; image at a second time an acknowledgement pattern sent from the simulation server to the DD; identify a period between the first and second times; and send an indication of the period to the simulation server (See ¶¶ [0055], [0057], [0062], [0063], [0070], [0078], Teaches that at reference 306, the display device 112 presents the video stream on a display screen or other display surface. At reference 310, the camera 120, which is directed at the output of the display device 112, captures a live video stream indicative of the video stream presented on the display device 112. At reference 320, the computer system 110 can determine end-to-end latency of the video stream based on at least the identified frame information for one or more video frames, such as previously described above for FIG. 2. At reference 322, the computer system 110 can determine a total camera control latency based on the detection of movement of the image from the received live video stream. For example the total camera control latency can be the difference in time between the first time value when camera control is initiated (e.g., PTZ operation) and the second time value when movement is detected (e.g., total camera control latency=second time value−the first time value). For example, if the frame information is associated with a frame number, the computer system 110 identifies the current frame number of a current video frame being presented when the video frame, which was decoded and processed, was received, at reference 420. The computer system 110 determines a frame count between the frame number associated with the processed image from the received video frame and the current frame being presented, at reference 422. The computer system 110 can thereafter determine the end-to-end latency of the video frame according to the frame count. Latency is being determined based upon the difference between two different video frames. Frame 1 is the latency pattern and frame 2 is the acknowledgement pattern).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Staples into the combination of Zimring et al and Blackburn et al. to automatically measure various types of latency in a video management system (VMS), including latencies associated with video streaming and camera control.
One of ordinary skill in the art would have been motivated because it allows one to automatically measure various types of latency in a video management system (See Staples ¶ [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ort et al. (US 20120198531 A1) teaches one or more techniques and/or systems are disclosed for joining two or more devices in a multi-device communication session. A request is received from a first device, such as at a session hosting service on a remote server, to initiate a multi-device communication session, such on the session hosting service. A visual tag is sent to the first device, such as from the session service, where the visual tag comprises device-session pairing information, such as session service identification and session authorization. A multi-device communication session joining request is received from a second device, where the request from the second device comprises the device-session pairing information retrieved from the visual tag displayed by the first device, and captured by the second device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        2/9/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454